ORDER
HEEBE, Chief Judge.
On August 18, 1988, this Court rendered an order denying the Motion of Mobil Oil Exploration and Producing Southeast, Inc. and Exxon Corporation for Summary Judgment. In the reasons accompanying that order, this Court explained that in denying that motion it relied upon the June 30,1988 decision of the United States Court of Appeals for the Fifth Circuit in Davidson v. Enstar Corporation, 848 F.2d 574 (5th Cir.1988).
However, the United States Court of Appeals for the Fifth Circuit reheard and superseded its earlier June 30, 1988 decision in entering a new opinion on rehearing on November 9, 1988 in Davidson v. Enstar Corporation, 860 F.2d 167 (5th Cir.1988). Based upon this decision of the Court of Appeals on rehearing, Mobil Oil Exploration and Producing Southeast, Inc. and Exxon Corporation filed a Motion to Vacate Prior Ruling on Motion for Summary Judgment, and For Entry of Summary Judg*1074ment. By minute entry dated April 19, 1988, this Court granted that motion. Accordingly,
IT IS THE ORDER OF THE COURT that the Order and Reasons rendered by this Court on August 18, 1989 in the captioned matter be, and the same are hereby, VACATED.